Citation Nr: 1105394	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  09-27 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002) for left ear hearing loss, left ear drum repair, 
shrinking carotid artery, chronic ear infections, tinnitus, 
droopy eyelids, loss of sense of smell/taste, and shrinking left 
gum structure as a result of treatment received at a Department 
of Veterans Affairs (VA) medical center in 1995.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from January 1961 to 
January 1963.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2009 rating decision of the Sioux Falls, South 
Dakota, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that declined to reopen the claim for entitlement to 
compensation under 38 U.S.C.A. § 1151 (West 2002) for left ear 
hearing loss, left ear drum repair, shrinking carotid artery, 
chronic ear infections, tinnitus, droopy eyelids, loss of sense 
of smell/taste, and shrinking left gum structure as a result of 
treatment received at a VA facility in 1995.  

The Veteran testified at a personal hearing before a Decision 
Review Officer at the RO in September 2009 and at a personal 
hearing before the undersigned Veterans Law Judge at the RO in 
March 2010.  Transcripts of those proceedings have been included 
in the claims file.  


FINDINGS OF FACT

1.  In a July 2007 rating decision, the RO denied the Veteran's 
initial claim for entitlement to compensation under 38 U.S.C.A. § 
1151 (West 2002) for left ear hearing loss, left ear drum repair, 
shrinking carotid artery, chronic ear infections, tinnitus, 
droopy eyelids, loss of sense of smell/taste, and shrinking left 
gum structure as a result of treatment received at a VA facility 
in 1995, and the Veteran did not appeal the decision.

2.  Evidence received since the July 2007 RO decision, considered 
in conjunction with the record as a whole, does not raise a 
reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The unappealed July 2007 RO decision that denied the 
Veteran's claim for entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 2002) for left ear hearing loss, left ear drum 
repair, shrinking carotid artery, chronic ear infections, 
tinnitus, droopy eyelids, loss of sense of smell/taste, and 
shrinking left gum structure as a result of treatment received at 
a VA facility in 1995 is final.  38 U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has not been received to reopen the 
claim of entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002) for left ear hearing loss, left ear drum repair, 
shrinking carotid artery, chronic ear infections, tinnitus, 
droopy eyelids, loss of sense of smell/taste, and shrinking left 
gum structure as a result of treatment received at a VA facility 
in 1995.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2010).



Duty to Notify

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; what subset of 
the necessary information or evidence, if any, the VA will 
attempt to obtain; and a general notification that the claimant 
may submit other evidence that may be relevant to the claim.  The 
requirements apply to all five elements of a service connection 
claim:  veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).  

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), Court 
specifically addressed VCAA notice requirements in the context of 
a veteran's request to reopen a previously and finally denied 
claim.  The Court found that VA must notify a claimant of the 
evidence and information that is necessary to reopen the claim, 
and must provide notice that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish the benefit sought that were not found in the previous 
denial.  

In a December 2008 letter, prior to the rating decision on 
appeal, the Veteran was provided notice regarding what was 
necessary to reopen his previously denied claim, what information 
and evidence is needed to substantiate a claim for entitlement to 
benefits under 38 U.S.C.A. § 1151, as well as what information 
and evidence must be submitted by the Veteran, what information 
and evidence will be obtained by VA, and the need to advise VA 
of, or submit any further medical evidence relevant to, the 
claim.  He was also advised of how disability ratings and 
effective dates are assigned.  Hence, the Board finds that the 
duty to notify provisions have been satisfactorily met, and 
neither the Veteran nor his representative has pointed out any 
deficiencies that require corrective action.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes the Veteran's service 
treatment records, VA and private treatment records, May 2007 and 
October 2009 VA examinations and opinions, and the Veteran's 
statements and personal hearing testimony provided before a 
Decision Review Officer at the RO in September 2009 and before 
the undersigned Veterans Law Judge at the RO in March 2010.  

The Board notes that the May 2007 and October 2009 VA examination 
reports reflect that the examiner reviewed the Veteran's past 
medical history, including his VA surgical reports, documented 
his current medical conditions, and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record, and with supporting rationale.  Nieves-
Rodriguez v. Peake, 22 Vet App 295 (2008).  The Board therefore 
concludes that these VA medical opinions are adequate for 
evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007) (holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).  Consequently, the Board 
finds that VA's duty to assist has also been met in this case.  

Analysis

New and Material Evidence

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless a notice of disagreement and 
substantive appeal are filed within the applicable time limits.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2010).  If a claim has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only if 
new and material evidence is presented with respect to that 
claim.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).

VA must review all of the evidence submitted since the last final 
decision in order to determine whether the claim may be reopened.  
See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes 
of determining whether new and material evidence has been 
received to reopen a finally adjudicated claim, the recently 
submitted evidence will be presumed credible.  Kutscherousky v. 
West, 12 Vet. App. 369, 371 (1999).

The RO denied the Veteran's initial claim for left ear hearing 
loss, left ear drum repair, shrinking carotid artery, chronic ear 
infections, tinnitus, droopy eyelids, loss of sense of 
smell/taste, and shrinking left gum structure as a result of VA 
treatment provided in 1995 in a July 2007 rating decision.  The 
evidence of record at the time of the decision included the 
Veteran's VA treatment reports, which showed that he the Veteran 
was diagnosed with a left neck malignant melanoma in 1993 that 
was treated at a private facility.  The melanoma recurred in 1995 
and he underwent a left posterolateral neck dissection in April 
1995 at the VA Medical Center (VAMC) in Long Beach with follow-up 
radiation therapy.  In 1999, he was found to have a perforated 
left ear drum which was repaired.  Subsequently, the Veteran 
complained of several after effects.  The May 2007 VA examiner 
opined that although the Veteran's left ear hearing loss, left 
ear drum repair, shrinking carotid artery, chronic ear 
infections, tinnitus, droopy eyelids, loss of sense of 
smell/taste, and shrinking left gum structure were due to the 
treatment he received, they were necessary consequences of such 
treatment and were not the result of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing medical care, or due to an 
event not reasonably foreseeable.  The Veteran had not asserted 
that he did not have informed consent. 

Based on this evidence, RO concluded that the Veteran's 
additional disabilities were not eligible for benefits pursuant 
to 38 U.S.C.A. § 1151.  Notice of the determination and his 
appellate rights were issued in July 2007.  The Veteran did not 
file a notice of disagreement with the determination.  Hence, the 
decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.302 (2010).  

In December 2008, the Veteran filed a request that his claim of 
entitlement to benefits under 38 U.S.C.A. § 1151 for left ear 
hearing loss, left ear drum repair, shrinking carotid artery, 
chronic ear infections, tinnitus, droopy eyelids, loss of sense 
of smell/taste, and shrinking left gum structure due to 
procedures performed at VA medical facilities in 1995 be 
reopened.  The additional evidence associated with the file 
includes a January 2009 VA outpatient treatment report noting 
that the Veteran's shrinking carotid artery was due to radiation 
treatment, and an October 2009 VA medical opinion that, while 
radiation therapy for recurrent melanoma of the head and neck has 
significant known side effects, it is well documented that 
radiation treatments work to save lives in patients with 
recurrent melanoma of the head and neck with positive cervical 
lymph nodes.  It was also noted that a radiation therapy consult 
note dated May 3, 1995 indicated that the risks/benefits of 
radiation treatment had been explained.  It was also noted that 
an informed consent had been signed by the Veteran on May 16, 
1995.  The Board finds this additional evidence is new, in that 
it was not previously of record, however, it is not material 
because it does not raise a reasonable possibility of 
substantiating the claim.  For the reasons outlined below, the 
Board finds that new and material evidence has not been received 
to reopen the claim.  

The Board notes that the Veteran's claim was filed in December 
2008.  Although the Veteran's claim references, and requires 
consideration of VA clinical treatment provided in 1995 and 1996, 
prior to revision of 38 U.S.C.A. § 1151, effective October 1, 
1997, the governing provisions of 38 U.S.C.A. § 1151 are as 
effective October 1, 1997, as outlined below.  

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability or 
death were service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the result of 
the veteran's willful misconduct and the disability or death was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered by 
the Secretary, either by a Department employee or in a Department 
facility as defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was:  
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or surgical 
treatment, or examination; or (B) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (West 2002).

In determining whether a veteran has an additional disability, VA 
compares the veteran's condition immediately before the beginning 
of the hospital care or medical or surgical treatment upon which 
the claim is based to the veteran's condition after such care or 
treatment.  38 C.F.R. § 3.361(b) (2010).  To establish causation, 
the evidence must show that the hospital care or medical or 
surgical treatment resulted in the veteran's additional 
disability.  Merely showing that a veteran received care or 
treatment and that the veteran has an additional disability does 
not establish cause.  38 C.F.R. § 3.361(c)(1) (2010).  Hospital 
care or medical or surgical treatment cannot cause the 
continuance or natural progress of a disease or injury for which 
the care or treatment was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  38 C.F.R. § 
3.361(c)(2) (2010).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional disability 
or death, it must be shown that the hospital care or medical or 
surgical treatment caused the veteran's additional disability or 
death; and (i) VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider; or (ii) 
VA furnished the hospital care or medical or surgical treatment 
without the veteran's informed consent.  Determinations of 
whether there was informed consent involve consideration of 
whether the health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under the 
circumstances of a case will not defeat a finding of informed 
consent.  38 C.F.R. § 3.361(d)(1) (2010).  

Whether the proximate cause of a veteran's additional disability 
or death was an event not reasonably foreseeable is in each claim 
to be determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a reasonable 
health care provider would not have considered to be an ordinary 
risk of the treatment provided.  In determining whether an event 
was reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) 
(2010).

VA treatment records indicate that the Veteran had a melanoma on 
the left parietal scalp treated surgically at a private facility 
in 1993.  The cancer recurred and he underwent a parotidectomy 
and radical left neck dissection followed by radiation therapy at 
a VA facility in 1995.  Informed consent was obtained and the 
Veteran was advised of the risks and benefits of the procedures 
as well as the follow-up radiation treatments.  In March 1999, he 
underwent a left tympanoplasty with ossicular chain 
reconstruction for a left tympanic membrane perforation.  In a 
June 2000 progress note, it was reported that during one of the 
Veteran's radiation therapies, the lead ear protector fell out 
and he suffered permanent damage to his left ear drum.  

In a May 2007 opinion, a VA physician reviewed the Veteran's 
medical records and concluded that the care provided to the 
Veteran was necessary and properly done and did not involve lack 
of proper skill, error in judgment or similar instance of fault.  
He noted that the Veteran had a dangerous neoplasm and the 
melanoma has not recurred.  There are complications from the 
surgery and radiation, but they were not inappropriate and the 
therapy was necessary to prevent recurrence.  

In a January 2009 addendum notation, a VA physician opined that 
the Veteran's stenosis in the left carotid artery was related to 
the radiation he received for his neck cancer.  

In an October 2009 opinion, a VA physician remarked that there 
was no record of an earplug falling out during one of the 
Veteran's radiation sessions but she concluded that it was 
credible that it happened.  She noted that radiation to the head 
and neck was a delicate procedure that was not yet perfected.  
The lead ear protector was valuable to use in an attempt to 
decrease hearing loss, but it has not been shown to be very 
effective as the device is difficult to place.  She concluded 
that the protector did not fall out due to inappropriate or 
inadequate care on the part of VA.  

Although the medical evidence shows that the Veteran has 
complained of chronic residual disability, including left ear 
hearing loss, left ear drum repair, shrinking carotid artery, 
chronic ear infections, tinnitus, droopy eyelids, loss of sense 
of smell/taste, and shrinking left gum structure due to the VA 
treatment he received in 1995, the medical evidence fails to show 
that such additional disability may be attributed to negligence 
or other instance of fault on the part of VA.  Moreover, informed 
consent was provided by the Veteran prior to the treatment that 
he received.  As has clearly been found in two VA opinions, the 
residuals that the Veteran experienced are considered risks 
and/or necessary consequences of the treatment that he received 
for a severe neck melanoma - and there was no negligence or other 
similar instance of fault in the treatment that was provided.  

The Veteran has been provided with ample opportunity to present 
competent medical evidence to support his claim.  However, he has 
not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is a 
claimant's responsibility to support a claim for VA benefits).  
In short, there is no competent medical evidence of record which 
supports the claim.  The Board notes that lay evidence can be 
competent evidence to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical condition, 
(2) the layperson is reporting a contemporaneous diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  To the extent 
that the Veteran is asserting that he in fact does have 
additional chronic disability as a result of the procedures due 
to negligence or similar instance of fault on the part of VA, it 
is now well established that laypersons without medical training, 
such as the Veteran are not competent to comment on medical 
matters such as the one at issue in this case.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 
3.159 (a)(1) (competent medical evidence means evidence provided 
by a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or opinions).  
Moreover, cancer, cancer treatments and radiation side-effects 
are clearly complex medical issues for which lay testimony alone 
would be inadequate to support the claim.  Hence, the Veteran's 
statements offered in support of the claim do not constitute 
competent medical evidence and are therefore lacking in probative 
value.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  

As the additional evidence, considered in conjunction with the 
record as a whole, fails to show additional chronic disability 
from VA treatment in 1995 that is due to fault on the part of the 
VA, or that the VA treatment was provided without the Veteran's 
informed consent, the Board finds that new and material evidence 
has not been received to reopen the claim.  


ORDER

New and material evidence has not been received and the claim for 
entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for left ear hearing loss, left ear drum repair, shrinking 
carotid artery, chronic ear infections, tinnitus, droopy eyelids, 
loss of sense of smell/taste, and shrinking left gum structure as 
a result of treatment at a VA facility in 1995 is not reopened.  




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


